DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Terminal Disclaimer filed on 5/17/2022 has been approved. The amendment filed on 
5/17/2022 has been entered. Claims 1-15 remain for examination.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 5/17/2022 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior art fails to disclose:
i. a computer-implemented method as recited for claim 1 for sharing information about a subject without disclosing identification information of the subject, comprising: 
comparing, by a computer system, a third set of data with a fourth set of data, the third set of data converted by a transformation from a first set of data comprising identification information of a first subject, the fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the first subject unidentifiable from the third set of data and the second subject unidentifiable from the fourth set of data; and determining, by the computer system, the first subject corresponds to the second subject when the third set of data corresponds to the fourth set of data.
ii. (Original) A non-transitory computer-readable medium having program code recorded thereon for sharing information about a subject without disclosing identification information of the subject, the program code comprising: program code to compare a third set of data with a fourth set of data, the third set of data converted by a transformation from a first set of data comprising identification information of a first subject, the fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the first subject unidentifiable from the third set of data and the second subject unidentifiable from the fourth set of data; and program code to determine the first subject corresponds to the second subject when the third set of data corresponds to the fourth set of data.
iii. 11. (Original) A confidential information sharing system for sharing information about a subject without disclosing identification information of the subject, comprising: a memory device; and at least one processor coupled to the memory device, the at least one processor configured: -3- 80924082v.1Docket No. 72209-000105 to compare a third set of data with a fourt set of data, the third set of data converted by a transformation from a first set of data comprising identification information of a first subject, the fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the first subject unidentifiable from the third set of data and the second subject unidentifiable from the fourth set of data; and to determine that the first subject corresponds to the second subject when the third set of data corresponds to the fourth set of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887